MEMORANDUM **
Narcisco Ordaz Otero, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider an Immigration Judge’s (“U”) order denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we dismiss in part and deny in part the petition for review.
To the extent petitioner challenges the BIA’s April 1, 2004 order affirming the IJ’s order denying his application for cancellation of removal, we lack jurisdiction, because petitioner did not file a timely petition for review of that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
The BIA did not abuse its discretion by denying petitioner’s motion for reconsideration because the motion did not challenge the BIA’s dispositive determination that Ordaz-Otero failed to show a U.S. citizen relative would suffer exceptional and extremely unusual hardship if Ordaz-Otero were removed to Mexico. See 8 U.S.C. § 1229(b)(1)(D).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.